GRIFFIN, J.
Appellant, Associated Diving and Marine Contractor, L.C. [“Employer”], appeals the final order of the Unemployment Appeals Commission [“UAC”] affirming the decision of the appeals referee awarding Appellee, Robert Corbitt [“Employee”], unemployment benefits. Employer argues, contrary to the UAC’s decision, that the evidence proves that Employee voluntarily quit his employment without good cause attributable to the Employer. Employer alternatively argues that since the claimant left his employment for personal reasons consisting of illness or disability, he is not eligible for unemployment benefits chargeable to Employer. Having examined the record, there is substantial, competent evidence to support the decision of the appeals referee that Employee left his job for reasons attritubable to his employer. We affirm.
AFFIRMED.
LAWSON and COHEN, JJ., concur.